Common standards and procedures in Member States for returning illegally staying third-country nationals (debate)
The next item is the report by Mr Weber, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a directive of the European Parliament and of the Council on common standards and procedures in Member States for returning illegally staying third-country nationals - C6-0266/2005 -.
President-in-Office of the Council. - (SL) I am in fact delighted that we are here today and talking about the return directive, which is practically the first document that we have succeeded in producing together - Parliament and Council - in the area of migration. Previously we have not had such an experience, and I must say that exceptionally great efforts were made, both by the Council and by Parliament, and especially by Mr Weber, in arriving at the point we are at today.
The positions that we coordinated in the Council took up a great deal of time. We needed more than two years to coordinate certain basic principles on the basis of which we will actually be able to begin the political trialogue. We started the political trialogue almost at the end of last year, and continued it this year, and the approach we selected and which was also supported by the rapporteur Mr Weber, for which I thank him, was that first we had a majority opinion of the Member States and attempted to harmonise texts, and only then did we seek a qualified majority in the Council for support of the text we harmonised.
Certain points were extremely difficult, or rather hard to secure, and one of the areas of extreme importance - both for Parliament and of course for the Council - is the period for which we may detain or restrict the movement of persons who arrive illegally in the territory of the European Union. It needs to be said very clearly: just ten countries have a period of less than six months. Just ten countries out of 27 Member States have a period of less than six months, and all the other countries will have to adjust their legislation to the period of six months, which we propose in this directive, which signifies major progress in our available options and of course in the area of restricting movement.
It also needs to be said that this has involved exceptional progress and a process of standardisation on the basis of which all countries will be bound to operate. To date each country has operated according to its own legislation, and of course I hope very firmly that we will be able to achieve an appropriate consensus here today in Parliament, and complete a first reading and vote at first reading.
In practical terms the hardest thing of all in our talks was the issue of offering legal assistance to persons. Here in the Council we heeded and took on the arguments and views of Parliament, albeit with great difficulty, through negotiations right up until the final day, the final negotiations relating to this point ended practically on the morning before the Council of Ministers, and we were also able in the Council of Ministers to persuade ministers to adopt the kind of rules desired by Parliament, even though this will involve a significant increase in work and also in investment of finances that individual Member States will provide. The point is, we need to be aware that the situation of illegal migration varies greatly - from the Mediterranean, where there are major daily problems, and even more so in summer, to certain countries that are far from migratory flows and which of course can react to migration in an entirely different way.
I must say that I am of course pleased that we found compromises which will help to improve the situation for migrants, that we focused on the most vulnerable groups of migrants - families and children - and that we are providing them with significantly greater rights than in many national legislations at this moment, and this seems to me extremely significant progress and an extremely significant achievement for the negotiators from Parliament when we debated these issues.
However, I must of course say a few other things. I must say that the compromise reached in the Council was achieved with great difficulty. The negotiations, in which I personally, along with other ministers, was involved up until the final day, were extremely difficult and arduous, and there is now an unequivocal, firm view in the Council that this is a text that is acceptable for the Council. Any kind of revision or amendment to this text will signify a disagreement on the part of the Council, which of course will mean non-adoption of the directive at first reading.
What are the consequences of this? We will not have common standards, we will not improve a situation that we all wish to improve, and the process of adopting this directive will be prolonged and dragged out significantly. Being very optimistic, we can assume that for at least the next three years we will not succeed in coordinating a return directive, and of course in this way we will also significantly exacerbate the situation for all those for whom we could significantly improve matters.
However, that is not the only consequence if this directive is not adopted. Another consequence is that it will affect other directives we adopt in the co-decision procedure, for which the method of negotiation such as was implemented in this procedure could be a good example and could contribute significantly to improving work primarily with directives on the green card and on certain other rights of workers that come to the European Union. I think the path that we have mapped out is the right one and that in this way we will be able to function.
In conclusion, in view of the constructive and fruitful cooperation I would like to thank, in addition to the rapporteur Mr Weber, all shadow rapporteurs, who were present the entire time at all political negotiations, and of course the Vice-President and his staff from the Commission, who helped us on many occasions to find compromise solutions.
Mr President, I in turn would like to thank Dragutin Mate, our President-in-Office of the Council. I would first like to say that this dossier is genuine proof that the codecision procedure works, even in the case of complex and difficult dossiers.
The European Commission recommends an integrated approach to migration, and this coherent approach requires consolidation of the legal immigration channels, the local integration of immigrants and an effective and generous asylum system. Obviously, if we accept this regulation of the conditions of entry of third-country nationals into the European Union, we also need to provide rules that apply to those who do not meet or no longer meet the conditions.
If not, our migration policy would lose its legitimacy. We need to recognise that there is a risk of a vicious circle here. By doing nothing about illegal immigration, we complicate the lives of those who are at risk of being exploited by unscrupulous employers and we also complicate the integration of legal immigrants. I therefore believe that we have to break this vicious circle through the balance which Mr Mate spoke of.
The directive introduces into Community law the applicable provisions of the European Convention on Human Rights. Its adoption will allow us to apply the Community control mechanisms aimed at monitoring compliance with the acquis. Whether it is a question of the priority given to voluntary return, the rights of illegally staying persons threatened with return, the retention of these conditions, the protection of the best interests of children, respect for family life within the framework of return or respect for the principle of non-refoulement, the directive reduces the number of grey areas and makes it possible to combat more effectively the exploitation of children to which illegally staying third-country nationals are subject.
The directive imposes on Member States the obligation either of making the decision to repatriate or of offering the right to stay to a third-country national. This approach means that legal certainty can be improved for all concerned. The directive therefore also has the advantage of offering the Commission the possibility of monitoring its implementation and I can assure you that the Commission and I myself, as the person responsible for this dossier, will ensure compliance with the fundamental principles as regards respecting migrants' rights. In particular, we will evaluate the impact of certain provisions on detention, the ban on re-entry and legal assistance.
As Mr Mate said, the directive will force all Member States to pay particular attention to the rights of children. The implementation of these rules should comply with the European Convention on Human Rights and the United Nations Convention on the Rights of the Child. The Commission will be monitoring this in particular to ensure that the specific situation of these most vulnerable people is adequately taken into account.
Mr President, ladies and gentlemen, allow me to extend particular thanks to Mr Weber, as well as to the shadow rapporteurs and the Committee on Civil Liberties, Justice and Home Affairs for the extremely important work that has been done in order to produce a directive that I believe provides effective control while paying great attention to human rights.
The Commission's ambition is to introduce this coherent European framework for a return policy that is both effective and respectful of rights, and is also under democratic control.
If you will allow me, by way of conclusion I will refer to the three statements that make up the compromise agreed with the co-legislators as set out in the annex to the compromise amendment by your rapporteur, Mr Weber.
Mr President, President-in-Office of the Council, Mr Vice-President, we have been debating this Directive on returning illegally staying third-country nationals for two and a half years now. Before going into practical matters, I would like to express my thanks. This was a complex and very emotional topic that many people in Europe feel very strongly about, and it involved using a new procedure, the codecision procedure, so thank you. Within the Committee on Civil Liberties, Justice and Home Affairs we had the support of a large majority for our suggestions for a solid, workable proposal. As a parliament, we are capable of reaching consensus. Thank you for working together fairly and thank you also to the Slovenian Presidency of the Council because, in the entire two and a half years, it was the only Presidency that really brought any momentum into the debate.
Now to the point: we are not talking about asylum, as people keep on claiming. The Asylum Directive is quite another legislative matter. We are talking about people who are currently in Europe illegally - millions of people staying illegally in Europe, whose illegal status we want to change. The slavery that exists in this area today must be brought to an end in the European Union. This can be done by legalisation, by issuing a legal residency permit, but it can also be done by returning the person to their own country.
Today I would like to address those in this Chamber who are still sceptical, those who are still asking questions. Accusations have been made in connection with the duration of the period of detention pending removal: six months, which can be extended by a further 12 months. People say there are countries that have 30 days, or 40 days. The Council of Ministers has undertaken not to use the Directive as an argument for allowing conditions to deteriorate; in other words, high standards should be maintained. Why does nobody see that we have nine Member States in the European Union that currently have no limit to the detention period? We are improving the situation in these states.
Why does nobody see that we have written a whole section, a whole article especially for children and families, in order to set minimum standards? It particularly serves unaccompanied children, who are especially in need of our help. We have defined minimum standards here. Why does nobody see the requirement to guarantee access to health care and access to education for children? Why does nobody see the key statement expressed by the period of detention pending removal, which is that we want to keep it as short as possible and that a person may be detained only if a return is legally possible? This means that the tactic of wearing down the authorities that is currently practised will be prohibited in the European Union in future.
Why does nobody see that we have legal aid, that the NGOs have access, that there is the right to lodge an objection? This Directive represents major progress. We have limited the countries to which people can be removed. The European Parliament has enforced the principle of voluntary departure, so that what does not currently exist in all Member States will, in future, be a principle. I read in the newspapers that the Council of Europe has made criticisms. All the Council of Europe's guidelines on return are now included in this Directive and will therefore achieve force of law in future, so why is the Council of Europe criticising its own guidelines? We are making great progress with this Directive, including on the five-year re-entry ban. Please - think back. It was the Commission that proposed the requirement for a five-year re-entry ban to be declared. We managed to have that requirement deleted. As the European Parliament, we were able to ensure that a better regulation is now in place.
There will be a lot of criticism here again today. Many Members will rise to speak and will describe how dreadful the detention centres are, how dire the situation is inside these centres, how inhumane return by the European Union is these days. We have discussed this for two and a half years now, and I thank you for the exchange of views, but today I say bluntly: if you vote against this Directive, if you vote against this trialogue result, you are preventing the European Union from making any progress in improving the standards of these human rights. Therefore, I would ask, please, that we show ourselves capable of acting. Particularly in the light of the fact that the citizens of Ireland have rejected the further expansion of Europe, we have the opportunity with this dossier, in this topical area, to show for the first time, thanks to codecision, that we are capable of acting, and that we want a strong, humanitarian Europe.
(Applause)
Mr President, I would like to start by offering my sincere congratulations to my colleague Mr Weber.
This proposal for a directive is a strong and decisive step towards the common immigration policy that we need. The directive is an essential legal instrument for safeguarding the fundamental rights of immigrants and a prerequisite for making progress in regulating legal immigration. The proposal establishes the voluntary return of immigrants who are staying illegally in the Member States as a priority preferred objective, providing them with the necessary resources to ensure that they are returned to their countries in an appropriate way and at no cost to them.
The alternative of forced return is considered as a last resort, and always with strict respect for fundamental rights. Legal and language assistance for immigrants and the opportunity to appeal against the return decision before a judicial or administrative body created for that purpose are examples of how the proposal has sought to make forced return subsidiary to voluntary return.
Establishing a maximum detention period is an essential element of the directive. It is hard to understand how in the European Union today there can be places where immigrants can be detained indefinitely, but no Member State can use the directive to tighten up their immigration laws, especially with regard to detention periods.
In addition, there is a clear distinction between return and asylum. Clear legal guarantees are established regarding the detention order. The new Article 15a establishes more and better conditions for minors and their families and, finally, the directive offers the possibility of the Court of Justice having competence in this field.
For all these reasons, Mr President, and once again appreciating the efforts of the rapporteur, the Council and the Commission, I ask for the return directive to be supported.
Mr President, today we are debating one aspect of the introduction of a European immigration policy and there is already one observation we wish to make: here we are, constructing a Europe closed in on itself, despite the fact that to try to combat illegal immigration we should be setting up tools that allow migrants to arrive legally.
My group does not accept the compromise that the Presidency and the rapporteur laboriously arrived at, not because we are opposed to a European return policy but because we feel that the result is very inadequate as regards protecting fundamental rights. In fact, we have always said we are in favour of a return directive because we have witnessed too many horrors on our visits to detention camps. However, we do not want a directive at any cost. I have heard it said that this directive would allow people to come out from underground. This is a serious misunderstanding since this directive merely lays down rules for organising returns and under no circumstances does it give the right to stay.
The rapporteur feels this compromise is balanced because it confers a number of rights. However, these rights conferred by the text, such as access to education for minors and access to legal aid, are not really mandatory.
Furthermore, the directive will not bring about improvements as regards detention in the European Union. For example, bringing the detention period to eighteen months appears to be an improvement in nine of the twenty-seven Member States. However, of these nine Member States, three will not be affected - the United Kingdom, Ireland and Denmark - because they are not participating in this directive. There will be few improvements in countries such as Malta, where the majority of those in detention are asylum seekers, who are not covered by the directive. Greece's detainees are mainly people intercepted illegally crossing an external border. These people are also excluded from its scope.
That is why the Socialist Group in the European Parliament tabled a limited number of amendments aimed at establishing a human dimension to this text. This is the first codecision of the European Parliament on the fight against illegal immigration and that is why we have a duty, as MEPs, to champion clear legislation that is not subject to different interpretations by Member States or rulings by the Court of Justice. That is also why I am calling on the European Parliament to make use of every legislative power at its disposal to allow the adoption of legislation that will improve the lot of detainees. That is our duty as MEPs.
This will not excuse us from thinking about a wider, more philosophical question: does the Earth belong to all human beings? Should some of these people really be assigned to living in poverty? Do you not think that is the real issue?
on behalf of the ALDE Group. - Mr President, negotiations with the Council have been long, intensive, complicated and tough. The starting point for most Member States was: 'How do we get rid of this directive, as we do not want any European standards on the return of illegally staying third-country nationals?'. Clearly Council and Parliament had a very different understanding of what should be a serious return directive with sufficient safeguards. Parliament had to fight for each and every single word and comma.
To everybody, and to the PSE Group in particular, it should by now be crystal clear that the compromise package puts in rules where none exist at present. Member States with more favourable conditions in place should maintain these, or introduce them if they wish to do so. National parliaments have a role to play to ensure this in the implementation of the directive. Moreover, we also secured a political declaration from the Council that this directive will not and cannot be used as an excuse to lower existing standards. Experiences with 10 other asylum and migration directives do show that the fear that there is a tendency among Member States to use the transposition of such directives as a pretext for making their national law more repressive does not materialise.
At present, no EU legislation exists as regards the return of illegally staying third-country nationals. With the adoption of the package, Community control mechanisms will become available. Infringement procedures, competence of the European Court of Justice, Commission reporting, EP monitoring: all these will be available.
Three years of debate have shown that there is no more room for manoeuvre and it is obvious that at second reading no further improvements will be made. Yes, it is unfortunate, I admit, but it is true. Council will start tabling a list with many 'no-go' proposals. Pandora's Box will indeed be opened.
Clearly the current political climate in most Member States will not be of any help. So how to put in place common minimum rules where none exist at present? How to make sure that Community control mechanisms will be available? How to make sure that COE guidelines are made legally binding for all Member States?
At this stage, the fundamental question is: do we want a directive or not? Do we want a directive which is not perfect but undoubtedly a first step in the right direction, or do we not want a directive at all as we consider the current situation to be satisfactory?
Even now, many Member States would be relieved if the directive died out due to Parliament's fault. So, what an irony that those Members of Parliament trying to break up the compromise package are effectively supporting those Member States not wanting to have any European safeguards on return in the first place!
The compromise package should be seen as a very modest but important first step. The return policy cannot be looked upon in an isolated way, but should be seen as a necessary part of a total package on migration, including legal, as well as asylum. Indeed, in my view, after almost three years of debate and negotiations, it is high time to take up our responsibility.
(Applause)
on behalf of the Verts/ALE Group. - Mr President, I would like to start by expressing thanks to the rapporteur on this issue for the integrity and openness with which he has approached the questions. I should also like to thank our colleagues, where we have tried our best to find a common approach, recognising the need to treat people as individuals in the process of return and the need for due process and clarity in the law.
Discussions with the Council have shown clearly the shortfalls existing in some Member States for their own citizens at present, especially in relation to legal aid - crucial if people are to have access to the law and some defence against those who have the power - and also where effective systems are not in place to adequately represent lone children and young people in their own right. This has created certain problems in the discussions with the Council.
I regret that, after such long negotiations, my group cannot accept the negotiated position because, while we do not object in theory to such a directive, it certainly does not meet the standards that we set at the beginning. Why not? Because for us it entrenches many of the problems we have been fighting in our own Member States.
One of the issues is the length of detention. While the proposed directive puts limits on that, we know what long periods of detention do to the mental health of individuals and to children who are detained. We have seen it for ourselves, and the research is there. We have seen the conditions in which many people are kept and while the proposed directive makes clear that detention centres should not be prisons, it is not always clear to us what the difference is between those centres and prisons.
We also have questions about the entry ban, and Article 9 makes clear it should be the general rule for anybody who is returned involuntarily. So Member States signing up will have to answer questions like that of one my constituents, Serwa Nouri Yousef, who has refugee status, who is now eight months pregnant and whose husband has been forcibly returned to Iraq and is now missing. Under this directive he would also face an entry ban. So what happens to family life, despite the claims to humanitarian protection?
We also have questions surrounding Article 3(c) about where people should be returned to, and feel that, if the reference to 'other arrangements' includes the metaphorical handshakes that we have seen in the past between Mr Berlusconi and Gadafi, this is unacceptable as such accords are made outside of written public agreements.
Mr President, the problem we are discussing here today has to a large extent been triggered by EU Member States. If we look at the speeches made by representatives of certain political parties represented here, it emerges that these circles have in the past called for a law enabling the liberalisation of the regulations on the entry of people from outside Europe.
Today, too, we often hear voices in this House calling for legal regulations that strike at the traditional family, or at the Christian traditions of Europe. All we need to do is wait a few more years, and we shall be hearing mass calls and resolutions summoning us to save the identity of our continent, as what once made Europe an example to the whole world is dying out.
The suggestion included in the proposal relating to the setting-up of new offices to deal with returns is not the way forward. These tasks should be implemented within the framework of functioning institutions that have in any case already been expanded.
Mr President, ladies and gentlemen, this directive is a disgrace and an insult to Europe's legal culture. It is totally unacceptable and liable to cancel out the culture of welcome we have had for thousands of years, and the deep roots of a European identity that has been forged through the practice of hospitality. The directive is yet another monument to Fortress Europe, the materialisation of a reactionary utopia seeking to obstruct the freedom of movement of men and women.
The right to mobility cannot be checked by shutting men and women up behind barbed wire or inside a foul detention centre. Mr Mate, we are talking about 18 months - the maximum detention period - not 6 months, as you said. That is 18 months without having committed any crime!
I would like to refer to the words of Archbishop Agostino Marchetto of the Council of Migrants of the Italian Episcopal Conference, when he said that a person cannot be detained for a mere administrative infringement and also that persons cannot be kept in inhuman and degrading detention centres such as those visited by this Parliament's Committee on Civil Liberties, Justice and Home Affairs.
Furthermore, this directive is an inhumane directive because it makes provision for return to a country of transit. Libya is likely to become a mass deportation destination for migrants. It makes provision for the detention and expulsion of unaccompanied minors, it lays down a re-entry ban, thus systematically infringing the right to asylum, and provides for discretionary legal aid. That is the true nature of this directive.
What is more, the directive is being imposed by governments. In this Chamber we have been party to the dictatorship of the Council, which has said to Parliament: 'like it or lump it', even issuing threats against the idea of any sort of continuation of the debate on immigration. The European Parliament is passively submitting to this decision. I appeal to the dignity of European Parliament. This is not co-decision. What we are looking at is giving assent to the Council. The truth is that governments want to activate immediately the EUR 700 million allocated by the Return Fund. That is the true nature of the directive.
What we ought to do, though, is to listen to society, to those outside this Parliament, the heads of state of third countries, Amnesty International, the churches, the European Episcopal Conferences, the trade unions and the Council of Europe: all of them are telling us not to adopt this directive. Even the United Nations High Commissioner for Refugees, which according to the Treaty of Amsterdam should be consulted on all matters relating to asylum and immigration dealt with by the European Commission, is telling us not to adopt this directive.
Repressive policies like these are the real cause of the European Union's greatest tragedy: deaths at sea. Yesterday 150 died, and over the last ten years there have been 12 000 such deaths. The European Union is staining itself with an unacceptable crime and this directive makes it further complicit in these killings that have turned the Mediterranean into a graveyard. It would probably be a good idea, as a tribute to these martyrs, not to adopt this directive.
on behalf of the IND/DEM Group. - (SV) When all the doors are closed, you can always find a way in at the back. Each year many thousands of people try to get into the EU, which is building higher and higher walls around its territory. These attempts are becoming more and more desperate, and the media regularly report on how many have paid with their lives.
Today's debate is about those who have succeeded in getting in, whom we are now want to throw out. Many human rights organisations criticise the proposed directive, including Caritas and Amnesty International. We must listen to their warnings, since the proposed directive breaches human rights.
No European added value is created when we decide that persons who have not committed any crime can be detained for up to 18 months. Longer periods of detention will not result in more people returning. It is merely an inhumane and expensive solution to a complex problem. The consequence of a ban on re-entry to the EU for up to five years will be an increase in illegal immigration. Desperate people are forced to turn to people traffickers, and we shall read more and more of the misfortunes befalling refugees, which in turn will feed hatred towards our part of the western world.
The human rights organisations have warned us. It is now up to us to put our foot down and defend human rights, and to do it at national level!
(NL) Mr President, the seriousness of the situation regarding the total lack of firm action against the scourge of the millions of illegal immigrants in Europe has become clear from the hysterical reactions to this Returns Directive on the part of politically correct left-wing opinion-formers. I am sorry, but this is not a returns directive. It even obliges Member States to provide free legal assistance to illegal immigrants to contest their expulsion. In addition, at least seven Member States are obliged to shorten their detention periods.
Furthermore, the Directive actually puts the two options - expulsion and regularisation - on more or less the same level, as though it were a case of a neutral choice, whereas the mass regularisations carried out in various Member States in recent years have acted as a massive pull factor and also placed a heavy burden on the other European countries.
In summary, I wish this were a real returns directive, which would stop the pull factor for illegal immigrants once and for all, but unfortunately it is not. I am far from convinced that this will be even an initial small step in the right direction.
(MT) I would like to start by congratulating my colleague Mr Weber on his very useful work on this legislation, this compromise that we have managed to reach. Mr President, the result of last week's referendum in Ireland shows that the people feel that the European Union is not addressing their worries sufficiently, and if we also look at the ongoing surveys, like Eurobarometer, for example, we find that immigration is among the greatest worries of EU citizens; EU citizens want more of Europe, not less, but the answer that we have given so far is not good enough.
Therefore, the European Union will not be taken seriously in the field of immigration if it does not show that it is capable of giving a clear and effective answer in this field. What is this directive's point of departure? The point of departure is that it applies to anyone in a state of illegality. If you are in a state of illegality, the answer can only be that you need to go back to where you came from. That is the aim of this legislation, and anyone voting against it will be saying and sending out the message that illegality can stay and we can accept it. This is not and should not be acceptable.
For those who have to be sent back, this compromise puts forward a series of conditions, which vary according to detention, treatment, use of force, health services, and other factors. What we have before us is a compromise. It is not perfect, but it is a good compromise to take us forward. We want to show that we are capable of giving an answer on this compromise.
(IT) Mr President, ladies and gentlemen, allow me to address the Council, because it is not our directive or the Commission proposal that we are debating, but the way in which the Council has emptied it of all meaning.
This directive reflects the common direction that the debate on immigration is taking in Europe. The fact that it has been unanimously approved by the Council does not diminish but heightens the message it represents. It is a message that speaks to us of a Europe built on the principle of mistrust. The issue is not the advisability of a directive that creates a joint, shared system. The issue is what this directive lays down.
The day after the death of 150 illegal immigrants who drowned in the Mediterranean, you are asking us to tell the survivors that from tomorrow those who, like them, are already in our countries will be faced with a provision stipulating up to 18 months of detention. We are approving a devastating legal principle that provides for the possibility of depriving an individual of liberty for up to 18 months through an administrative measure and without any crime having been committed. What we would never tolerate in our countries if it were applied to a European citizen, we permit and support for illegal immigrants.
The 18 amendments that restore signs of political civilisation to this measure, tabled by our group, are an attempt to restore dignity in legislative terms to a provision that we believe to be humiliating not only for the European Union but also for our Member States. If they are not adopted, there will be many votes against this, including mine, Mr President.
I do not believe that there is a broad consensus, Mr Weber. There is no consensus on the discretion and judgment that we are giving our countries regarding the way in which the most significant points of this directive will be dealt with. This Parliament is not the guardian of abstract rules. It is a Parliament to which the treaties attribute the duty to protect specific principles, specific principles relating to the law and political civilisation. The Council is asking us to renounce these principles in order to move swiftly. We believe that on this point there is a fundamental mistake. Here you are not asking us to move swiftly, you are asking us to make the wrong move: wrong for immigrants, wrong for Europe, wrong for our Member States, and it is a responsibility that we do not wish to share with you.
(FR) Mr President, Commissioner, ladies and gentlemen, it is clear that today we are debating a very delicate issue - one on which Parliament is divided - and at the same time a very sensitive, if not tragic issue, since it can potentially have fundamental consequences for the conditions of existence and even the lives of those seeking to come to Europe, even if illegally, in search of a future that their country cannot offer them.
I will not repeat what other speakers have already said, but I would like to highlight four particular points.
The first is aimed at my colleague and friend, Giusto Catania. It is unjust, Giusto, to speak of Fortress Europe as if it let no one on to its territory and as if it were insensitive to the poverty of millions of people. According to official figures, there are now between 1.5 and 2 million immigrants entering the European Union legally each year, either through regularisation, family reunification or recognition as political refugees. It means that if we continue at this rate for the next 30 years - and I have no objection to that - between 45 and 60 million people will enter the European Union legally.
Secondly, this directive, despite its inadequacies, and I accept that it has some, is not a regulation. In fact, it is practically a framework directive, which leaves each Member State room for manoeuvre in its assessments - apart from the minimum standards it fixes and the limits it sets that cannot be exceeded - and it offers each Member State the possibility of having legislation that corresponds to what the democratic majority in these countries decides. The directive also states that the Commission should report to Parliament every three years and that the Commission may propose amendments. Read the directive!
Thirdly, and I am talking to some of my socialist friends here, we need to stop broadcasting major untruths. The directive does not establish detention as the rule. Article 14 of the directive provides for the possibility of detention in specific cases and it also puts extremely tight legal controls on them. Just read Article 14, paragraph 2. Saying that detention is the rule, and that it is imposed on the Member States, is simply not true. You should not stir up public opinion. There are enough real problems, without coming up with problems that simply do not exist.
My fourth and last comment, Mr President, is a message for Mr Weber and the Group of the European People's Party (Christian Democrats) and European Democrats. Despite all the deficiencies, which I acknowledge are there, I will be voting for the directive. However, I would ask the PPE-DE Group not to try to use procedural manoeuvres to settle issues that are in essence political and that could divide Parliament. Whichever way Parliament votes this morning, I think it should be respected.
(FR) Mr President, there is something that is really bothering me. Why did the rapporteur, Mr Weber, decide to deny the European Parliament's powers by doing his utmost to get us to adopt at first reading a Council common position - moreover one that was basically unacceptable - at a time when we are having difficulty convincing citizens of the value of giving the European Parliament strengthened powers? You must explain this decision to me, Mr Weber.
I really hope that tomorrow we will all live up to the expectations of European citizens and show that we are safeguarding the protection of human rights and the values of the European Union. Why? I do not think we can accept that unaccompanied minors may be locked up and expelled to countries where they have no family, no ties and no legal representative. This is an absolute violation of respect, in all circumstances, for the best interests of the child. Nor do I believe we can accept migrants having to suffer the traumatic and destructive conditions of 18 months' detention when they have not committed any crime. This is an excessive deprivation of liberty, described as such by the case law of the European Court. Nor can we accept migrants being returned at the whim of re-entry agreements to countries where they have no ties and where, Mr Weber and Mr Deprez, we have no means of guaranteeing their physical or psychological safety. We have no way of guaranteeing the principle of non-refoulement, even if it is writ large in your text.
I therefore call upon all Members to reject tomorrow what is actually only an extension of the repressive, near-sighted policies of the Member States. Europe needs a different ambition for international immigration.
(IT) Mr President, ladies and gentlemen, making expulsions secure and discouraging illegality and exploitation: that, in brief, is, in my view, the aim of the 'return' directive. I would therefore like to congratulate the rapporteur on his excellent work, which laid the groundwork for the compromise reached with the Council.
The text is balanced, and is based on some fundamental assumptions: finally giving ourselves a common immigration policy. We have been talking about it for a long time - too long. It means equipping ourselves with common rules, which are vital for fully protecting the rights of legal immigrants, who constitute a very positive resource, provided that an implacable line is taken against illegal immigration.
There are some other distinctive points that I particularly wish to stress: in the first instance, voluntary return is promoted; faster deadlines are set for return in the case of risk of escape or danger posed by the individual and, above all, a fixed timetable is finally laid down for the period for staying in detention centres in order for all the requisite checks to be made. This is not an insignificant achievement. I would like to point out that, up until now - as many of my fellow Members have already said - every Member State was free to decide whether or not to impose a time restriction on length of stay.
Also, special attention should be paid to human rights, particularly for vulnerable individuals and especially for minors, on the grounds of the best interest of the child. This is a revolutionary point, that takes due account of what actually happens in detention centres.
Finally, the ban on re-entry valid throughout the EU: I see these as common, fair and transparent rules that could form part of a strategy, or of a pact for integration as the next President-in-Office of the EU has termed it, that would see controls at the Union's external borders stepped up, that would draw up a new policy on asylum, that would give renewed impetus to diplomatic collaboration, but also and above all to development cooperation with third countries.
Finally, on a European code for the integration of legal immigrants, Europe should shoulder its responsibilities, it should be authoritative and credible, it should become a Europe of rights and rules that are complied with. We have a duty to adopt this text which, of course, could be further improved. Everything can be improved upon. In any event, the Member States can do so, but after three years it would be awful to block it for further months or years, in order to find another, infinitesimal compromise that in any case would always be considered a step backwards. While we live in our golden world, which is actually made up of infinite compromises, there are so many people who are being exploited, who are dying in cruel and inhuman ways, as happened yesterday in Italy. Let us, please, have more responsibility and fewer words!
(SV) Mr President, ladies and gentlemen, Friday is World Refugee Day, when attention will be focused on the situation of refugees across the world. To approve Mr Weber's report would be a cynical step in the wrong direction, which is why the GUE/NGL Group will vote against the report. We are opposed to the building of 'Fortress Europe'. The consequence of the proposals in Mr Weber's report is that the EU will not only build ever higher walls against refugees, but will also lock the gates and throw away the key.
Instead of undermining human rights, the EU countries should work to restore the right of refugees under the Refugee Convention to the provision of legal means of getting into Europe and to the assurance of at least an elementary degree of respect for human rights. Neither the citizens of third countries nor those of Member States should be subjected to infringements of personal freedom or be given custodial sentences for administrative offences.
Mr President, this proposal would make it much more difficult for Member States to remove illegal immigrants and return them to their own countries. To what extent will it affect the United Kingdom and particularly my constituency, London? London already bears a disproportionate burden of legal and illegal immigrants and asylum seekers. It is stated that Britain has not opted into this area of Community law and the inference is that it will not affect us - but is that true?
Once illegal immigrants have been allowed to stay in Member States, they can then travel to other EU Member States. They could only be excluded on the grounds that they pose an actual threat to security, public health or public policy. And who in the UK, I wonder, is going to enforce that? The British immigration and asylum systems are in total chaos. If Britain indeed is opted out of this legislation, then European illegal immigrants may not have entry by the front door, but this proposal gives them the key to the back door.
Then of course there is the whole issue of the Lisbon Treaty and the Charter of Fundamental Human Rights. Could human rights legislation be used to enforce parts of this proposal in Britain? Who knows? For that will be decided not by the British Government or Parliament or courts, but by the European Court of Justice.
(IT) Mr President, ladies and gentlemen, I would like to take the opportunity to protest against the unwise and inexplicable words of Vice-President Barrot, yesterday, concerning the possibility of considering illegal immigration to be an aggravating factor in criminal offences, as proposed by the Italian Government. I do not think this has any basis in the law and certainly it would not meet with a favourable reception from the public.
On the Weber report, I would like to say that I think illegal immigration should be considered as ipso facto presenting the possibility that people will abscond. It is fairly clear that an immigrant, since he enters a country illegally, has a liability to abscond. I would also like to say that it is necessary for the Commission and this Parliament to consider the importance , in the last analysis, of making those countries from which these immigrants come - such as Libya in the case of Italy - pay. They should pay the huge costs that illegal immigration is creating at the moment.
Mr President, Mr Weber truly deserves to be congratulated and thanked for his hard work in dealing with a complex, emotive and sensitive subject.
The aim of the returns directive is to bring in basic common standards on how to treat illegal immigrants. Special emphasis has been placed on the human rights aspects of this case.
We are fully aware that many illegal immigrants are victims twice over. Firstly, they are cheated in their home country, often handing over their life savings and more to ensure passage and work in the European Union. However, rather than finding a land of plenty, they find themselves modern-day slaves in Europe. If caught within the Union they are frequently incarcerated, and until this directive comes into force could find themselves detained for long periods of time while their case is dealt with.
Under the directive, voluntary returns will be encouraged; incarceration will be permissible only in cases where there is a clear threat of the illegal immigrant absconding and in other justified cases. Maximum periods of detention are set, legal protection - especially of particularly vulnerable groups - is enhanced and NGOs will have access to the much-criticised detention centres, which will open them to greater scrutiny, as well as ensuring additional services and support for the detainees themselves.
I have a suggestion to my colleagues who have spoken against this directive: this week after the vote, rather than standing up and explaining to an emptying Chamber why they voted against, maybe they would care to explain directly to those illegal immigrants without protection in many states, those detained indefinitely without access to legal assistance. Maybe they can tell them that they voted against the directive because they had their best interests at heart.
(EL) Madam President, I am very deeply concerned that for three years the Council of Ministers has been blocking progress by haggling over provisions. These provisions concern the protection of fundamental rights, including those of illegal immigrants, and should be considered non-negotiable. Something is therefore going very wrong with some European governments.
In Europe, it should be a non-negotiable requirement that nobody can be detained for 18 months, especially when it is not because of something they have or have not done, but because authorities in their country of origin, through no fault of their own, are refusing to cooperate with the procedure for their deportation. It should be a non-negotiable requirement that when the ultimate repressive measure of imprisonment is decreed for any of our wretched fellow human beings, they must, without any exceptions or loopholes in the law, at least have the right to legal aid and to a judge's decision on their imprisonment. It should be a non-negotiable requirement that unaccompanied minors should not be deported to third countries. If they cannot ultimately safely return to their countries, let us keep these children ourselves and protect them here in Europe. At the same time, European solidarity should be equally non-negotiable. Those countries, particularly in the south, that have the largest influxes of immigrants ought to receive substantial financial assistance from other countries to enable them to guarantee the aforementioned human rights. Vague declarations of probable future support from the Commission are not enough.
However, despite the serious efforts of the rapporteur and the shadow rapporteurs in Parliament, none other than these self-evident requirements have become bargaining points in the Council. The end result has obviously been to some extent positive, at least with regard to countries that do not at present offer any protection. On some key points, however, the same countries have imposed on the others a 'lowest common denominator' compromise. In many respects, it is extremely problematic and ambiguous because its enforcement is left to the discretion of governments which, Mr Deprez, have shown a lack of sensitivity on their part.
This is a harmonisation that ultimately does not harmonise or conform to the basic European principles and values.
(DE) Madam President, my thanks also to the rapporteur, Mr Weber, although he might like to overlook me and particularly my colleague Mrs Hennis-Plasschaert, who, together with the other rapporteurs, have pushed this difficult process forward over the last three years through rough seas and into calm waters.
At this point I would just like to be allowed to say that I find it mischievous and dishonourable for people to link the tragedy of deaths in the Mediterranean with this Directive, as, realistically, they have nothing to do with each other. This must not be allowed! This Directive creates legal certainty for people where there is none. The lot in life of people currently living in undignified conditions, who do not know when they are going to be returned to their countries, and do not have access to judicial authorities, will be improved. It sets minimum standards for 27 Member States, and for one third of the Member States, which have no standards at all, this is better than the current situation. It is the first step towards an urgently needed common asylum policy and Europe-wide respect for human dignity. I believe that everyone who wants to take that step with us should take that responsibility seriously and vote in favour of this report.
(FR) Madam President, echoing the previous speaker, I remain personally attached to the old European idea of harmonisation while improvement is being made: that is to say, harmonisation upwards. Consequently, I wonder why alignment with the most protective rules is being rejected for these people in difficulty. I think it should be pointed out that Council declarations are not legally binding and that if we are so aware of a risk of alignment downwards, then we should include a legal mechanism in the body of the directive itself. I also think that to help countries in difficult circumstances - particularly financially - in terms of legal aid, a European Solidarity Fund is required and should be set up.
There is a second comment I would like to make on the procedure. Mr Barrot, we have here a twisted codecision procedure. I am one MEP among 780. This is the only time today when I have the chance to speak and to table amendments, and if we do not want detention to be the rule, then, Mr Deprez, you should read Amendments 82 and 95, which specify, for example, what is meant by risk of absconding. Read the amendments and vote for Amendments 79 and 98, which specify the conditions under which unaccompanied minors can be expelled from European Union territory. The amendments tabled aim to improve the text and I think Parliament cannot be confronted with a quasi-assent procedure, which is effectively what is happening at the moment.
(IT) Madam President, ladies and gentlemen, the European policy on immigration has a fundamental defect: its single point of departure is a concept of defence of human rights, when it is also necessary to think about protecting the rights of peoples, their liberty, their safety, and their right not to be invaded.
With its do-gooder amendments, the left is setting out a non-policy for the return of illegal immigrants. There is pure demagogy from the institution of the European Ombudsman. Do we want to give the ombudsman to the illegal immigrants too? A serious policy is one that combats the interests of globalism, that wishes to uproot peoples from their territories because it considers them either as goods, or as slaves, or new consumers. We are against this.
If the Mediterranean is a graveyard, the moral responsibility lies with those who opened up the gates to illegal vessels. We have always denounced, for example from Lampedusa, this gross trade in human flesh. It is a disgrace. If these amendments by the left were to be adopted, the European policy on the return of immigrants would be finished before it even started.
(EL) Madam President, the proposal for a directive is unacceptable and cynically conceals the real inhumanity of the EU and its policy.
You are legislating on the 18-month detention of wretched immigrants, including under-age children, in concentration camps where the living conditions cast shame on human civilisation. You also prohibit any further entry, even legal entry, into EU territory for a further five years. Voluntary return is an absolute joke, as it is nothing less than coercion. You tell them that they must either leave voluntarily, or go to prison and then get deported after 18 months.
You treat those who are victims of your own policy as criminals. You bomb Afghanistan and complain about refugees. You plunder the countries of the Third World and complain about the economic migrants who make capitalists' wallets bulge.
With these new measures you will, among other things, increase the profits of slave traffickers and trafficking rings because the harsher the measures, the higher the prices. You will make the situation even worse for immigrants and other workers, who will be forced to work without any rights under these new coercive measures based on the threat of deportation.
You can be sure that workers, third-country and European nationals alike, will not accept these measures.
(PT) Madam President, Vice-President Barrot, ladies and gentlemen, do we need a European approach in these areas or not? We usually all say yes. How do we approach this issue? There is a large majority in this House that would have it that we have to regulate legal immigration and fight illegal immigration.
A return policy is a vital part of this strategy, as Commissioner Barrot has already stated. We have a directive on minimum standards. Do we want more? Do we want better standards? I am sure we would all want to have better standards, but we came up against the Council's intransigence and therefore the political question is this: is it better to have these minimum standards or no standards at all?
My answer is: I believe that it is better to have these minimum standards, and I would like to congratulate my colleague Mr Weber on his work and the negotiations he has conducted.
Let me give two specific examples: the re-entry ban, which is set for five years. Others would prefer different time limits, I am sure, but there are currently Member States with no restrictions, as is the case with Austria, Denmark or France.
The case of detention... Nine Member States have no maximum detention period. Only six have shorter detention periods than those provided for in this Directive. One of these six is Portugal, my country, which sets a two-month period and has already stated that it will stick to this. In other words, it does not intend to make use of the Directive to water down standards.
Lastly, Madam President, I should like to underline what Commissioner Barrot has already said about children. Here we have to be particularly careful and ensure that the Directive is applied in a humane way.
(ES) Madam President, ladies and gentlemen, this directive is a step forward towards a common immigration policy. This is a necessary step that needs to be accompanied, from now on, by other steps as part of an overall European approach.
We need to develop legislative and financial instruments that will enable us, decisively, to open our doors to legal immigrants and help them to integrate into our societies. In the same way, we need to block illegal immigration and illegal work and help to dismantle the mafia-style networks that traffic human beings.
All of this will only be achieved through close cooperation with the countries of origin and transit. We therefore urge the Commission to make use of its power of initiative, and we ask the Council to adopt as soon as possible all the directives that are still pending, because without a general set of measures, citizens will not understand this directive. Its aim is to bring together 27 different legislations in order to ensure efficient return procedures as well as dignity and respect for the fundamental rights of immigrants.
Through our amendments, the Socialist Group wants to bring the directive into line with the most advanced and protective legislations. We Spanish socialists are placing a particular emphasis on protecting and caring for minors, and we ask that they should have access to education and be received in special reception centres. We also want to promote voluntary return and improve the legal guarantees of the procedure.
Ladies and gentlemen, to conclude, I would like to welcome the rejection of the proposal from the rapporteur, Mr Weber, who was seeking a short cut in the procedure, which would have weakened the power of codecision and the credibility of this House.
In the current times we need a strong Parliament that shoulders its responsibilities.
Madam President, I have no hesitation in voting for this directive, not because it is ideal, but because it raises standards in some Member States. And indeed, an assessment of the value of this directive comes, perversely, from the very fact that the UK is not opting into it. It does not want to be constrained by the higher standards in the directive, not least the time limits and the conditions on detention, such as the separation of immigration detainees from convicted criminals, which does not always happen in the UK at present, and the fact that coercive measures must be proportional and respect fundamental rights and the dignity of the individual, all valuable elements in this text.
There has been a lot of disinformation and I am sorry that someone wrongly briefed the President of Bolivia who wrote in the British newspaper The Guardian yesterday. Eighteen months is not the standard detention time. The directive says it should not exceed six months except where, in spite of all reasonable efforts by Member States, the removal operation is likely to last longer due to a lack of cooperation by the person concerned or delays in getting documentation from a third country.
I think that the provisions on taking account of the best interests of the child, on family life, on the state of health, on the principle of non-refoulement and on special provisions for unaccompanied minors are particularly valuable and will help migrants under threat of removal. The provisions on reasons for detention and appeals and judicial review are crucial. But while intending to support this imperfect but necessary directive in order to raise standards, I must stress that it is only one part of the picture. We must have a fair refugee acceptance system and a proper legal immigration policy.
(ES) Madam President, ladies and gentlemen, it is a disgrace, an absolute disgrace to seek to deport more than 8 million people, on the basis of the concept of administrative detention.
If this decision is taken, as it unfortunately could be, it will be the end of the protective Europe. Many of us Europeans suffered administrative detention under dictatorships, and this is the concept that is going to prevail for the deportation of 8 million people.
The unsupportive Europe is therefore going to be consolidated. The same Member States that are going to seek to revive this concept are those who in this financial year have, for the first time, reduced aid for international cooperation.
It is not going to be possible to achieve the Millennium Goals, and this is going to be our contribution, from the old Europe, the old Europe with values of solidarity, to famine and the food crisis. The deportation of 8 million people with no sort of guarantee: a disgrace!
I believe in and call on the mobilisation of Europe, on those citizens who reject this type of legislation.
(RO) Dear colleagues, the European Commission has found that, in 2006, there were approximately 8 million illegal immigrants in the European Union. The Union can no longer ignore this problem. We have to find solutions; we cannot play with the lives of those people, but it is certain that the situation is not going to resolve itself.
The instruments recently proposed by the Commission for the control of illegal immigration cannot generate a positive effect unless the problem of illegal emigrants is also solved. We live in a Europe in which internal borders have been eliminated, a reason why we need this directive so that we could take a first step toward a common policy on repatriation of illegal immigrants.
There are NGOs that consider that the European Union has adopted ever more repressive policies in the field of immigration and appreciate the return directive as a "directive of shame”. I understand the concern of these NGOs for protecting the interests of people without papers, but I urge these organizations to look at the situation from a realistic angle. What solutions would there be for the illegal immigrants entering through Malta, the Canary Islands, Greece, Italy or, recently, through the external Eastern border and who are trying to settle in the European Union? There is a risk of these immigrants becoming victims of black-market labour, illegal trafficking or even terrorist radicalization. This threat is real and this is exactly why it is important to regulate their situation either by repatriation or by granting them asylum or a permit to stay.
The negotiations with the Council have led to solutions that can be accepted without reservation, especially in sensitive fields such as the protection of vulnerable people and unaccompanied minors, the conditioning of repatriation to the countries of origin or countries where the European Union has concluded bilateral agreements in this field. I believe the efforts submitted by the rapporteurs and the Council should be appreciated and the directive should be approved in the form presented at this first reading.
(DE) Madam President, I am going to set my notes aside. I had prepared a lot of other things to say, but I must point out that we have certainly not achieved all we can here. I, too, hoped for more or better regulations. I am in two minds: one that wants to have the best and one that, here at European level, must make a decision, including about minimum standards that should apply in countries that have no standards at all. Each of us should look at how things are in our own country, at what is happening there, what standards our country has. Are they really all that great?
As the European Parliament, we can set only minimum standards. The fact that the Council has managed to come to any agreement at all borders on a miracle, because four or five states, including my own Federal Minister of the Interior, did not want to have any regulation at all and said they were happy with the way things were in their countries. Now the challenge is for the national parliaments and the national governments to do considerably better. Nobody is stopping them finding better solutions - where is that written? When I was a student, I learned that 'looking in the statute books makes it easier to find the law.' Mr Deprez is right: if you read all the articles together, then what we can achieve here becomes clearer. It is not as if we are going to find the philosopher's stone. Nobody has ever found that - quite the contrary. However, I want to see this compromise used as the basis, so that in future, the European Union can do it better. My colleagues in the Bundestag, the lower house of the German Parliament, and in each of the German federal states will have to play their part, as our country has an 18-month period of detention pending removal. We have a re-entry ban that is much longer, and in many federal states there have been decisions that are not acceptable. To say that it is a shameful thing - then all I can do is advise that this is not the way ahead. Just to oppose it all the time - heavens above, that has never provided any help at all to the people who have to work in this area and those who are stuck in the countries that do not have any guidelines.
(IT) Madam President, ladies and gentlemen, the rapporteur, Mr Weber, wondered why this Parliament did not see some of the positive measures introduced by this proposal for a directive.
The rapporteur, however, is talking to us as if this Parliament were faced with the final vote, with the final reading, with the obligation of exercising ultimate responsibility for adopting or rejecting it. That is not the case. We are at first reading. It is therefore hard to understand why, in the face of the proposals for improvements which enjoy a broad consensus in this House, certainly from the right and the left, on further guarantees that may be given on minors, on third countries of transit, and on re-entry bans, we do not seize this opportunity.
You tell us that it is because the Council has decided, and the governments have decided. This - as Mr Jonckheer said - is an abnegation of our powers as co-legislator; this means - and I say this with all due respect for the work that has been done over three years of negotiations - that we find ourselves at the point of not exercising our power to improve the directive.
The governments of Europe need this Parliament precisely in order to make Europe not a place of fear and more effective instruments to protect against immigration, but a place of integration of immigration.
(FR) Madam President, ladies and gentlemen, many organisations and political parties are fuelling an absurd ideological campaign against this text, which they are exploiting and misrepresenting for political ends.
With this directive, we are offering people in situations of vulnerability safeguards to ensure that return takes place in full respect for their rights and their dignity. It does not concern the right of asylum, Mr Catania. I get the impression you have not understood this yet.
We will not let our citizens think that their representatives are responsible for a text wrongly labelled the 'Shameful Directive'. We do not need to be ashamed of a text that introduces new safeguards. The real shame is those who are blind and cannot see, or do not want to see, the progress it allows.
Do we want to incorporate the principle of voluntary return? Do we want to allow Member States to maintain an unlimited period? Do we want justified decisions? Do we want legal authorities to control the conditions of detention? Do we want free legal aid, and NGOs on hand? Do we want to incorporate the principles of family unity, the best interests of the child, and medical assistance? All texts can be improved, but this directive constitutes progress in comparison to what exists today, where each Member State does what it wants, sometimes unacceptably - is this not so, Mrs Roure and Mrs Hennis-Plasschaert?
Ladies and gentlemen, I call upon you to vote for this compromise so as not to give way to the political manipulations of certain people on this text and so as to keep in mind the concrete improvements it brings.
(SV) Madam President, let me begin by thanking Manfred Weber and all those who made possible this discussion on a first step towards common rules and procedures for returning illegal immigrants. Compared with previous discussions in committee and in plenary, I think that on certain key issues things are moving in the wrong direction and towards a less humane EU.
To begin with: to keep people locked up for 18 months is not acceptable. People can go mad, and these people are not felons or criminals but human beings looking for a better life for themselves and their families away from poverty. Secondly: if the Council and the rapporteur do not believe in voluntary return, children will be wrenched away from schools and nursery classes, accommodation will be vacated without notice and we shall do more damage than was perhaps caused by all the stress of waiting for a decision, especially to children. Thirdly: after adopting the strategy on the rights of the child in January, Parliament cannot now take a step backwards and lock up children or treat them as proposed. This can leave children damaged for life, and I will not contribute to that. Fourthly: five years is too long for people not to be able to return if they have reason to do so. Not even in the best of worlds can people be lumped together into groups; cases must be treated individually and they must be assessed and examined on their merits, for example as regards women and children in people trafficking.
Many organisations which monitor human rights have presented views, and they have concerns and think that the compromise is inadequate and the human approach insensitive. The amendments of the Socialist Group are to be applauded. Thank you Madam President.
(EL) Madam President, we need to ask a question: is illegal immigration a problem in the EU today or not? The answer has to be that it is a problem, and a serious one at that. We must also ask whether this problem should be addressed at European level or continue to be the concern of each Member State individually. The answer to the second question is no: the problem must be tackled by the EU. We have stated our position on this. Has a comprehensive, general EU policy been applied so far to tackle this problem? Here again, the answer, unfortunately, is no. We are addressing the problem in a fragmentary way, and the debate we are holding today merely scratches the surface of this vast problem of illegal immigration. Nonetheless, we can but proceed one step at a time.
Another question has to be asked today, when we are debating a compromise: is this a perfect compromise between the Council and Parliament? The answer is no. Is it the one we wanted? Certainly not! Is it a compromise we could discuss in the time available to us, with the satisfaction of actually getting somewhere? Again, the answer is no. Parliament has been discussing the matter with the Council for two and a half years.
I congratulate Mr Weber on the work he has done and the result he has achieved, but it is not a result I am entirely satisfied with. All the same, the question is whether the situation is improving. The answer is yes, it is. This raises the next question: can we manage to bring about some improvements as time goes by, instead of allowing the situation to stagnate? My answer is yes, we are in dialogue, and that can only be a good thing. 'The Earth belongs to all human beings' is an approach that has moved me. I am moved by the view that we cannot behave unreasonably towards these human beings. We must, however, face reality. Organised societies exist, and come what may, we have to protect human rights, while at the same time protecting the interests and rights of organised societies and organised states.
- (PL) Madam President, millions of people are staying in Europe illegally, and they are tolerated because they are a source of cheap labour, they do not acquire rights to a pension or to health care, and they cannot voluntarily pursue their rights through the courts. I have no doubt that every person, regardless of his or her legal status, has a right to dignity and to humanitarian treatment. That is why I am pleased to welcome the European Commission's proposal that is intended to harmonise principles in this matter.
I have no doubt that all of us in this Parliament want transparent and clear Community principles and procedures relating to returns, expulsions and entry bans for illegal immigrants. We have been waiting for them for quite some time. Parliament has already spent two years working on these solutions. Let us not forget that we shall have to wait a further two years for this directive to enter into force, as that is its implementation period in the Member States. Although the directive gives rise to reservations on my part - our reservations regarding, for example, the detention period for immigrants, the holding of children without guardians and the ban on re-entry to the European Union - I want to ask whether illegal immigrants should continue to await a harmonised immigration policy, including minimum standards. Must they witness a discussion that demonstrates that Europe is unable to come to an agreement on this matter? I think not.
(IT) Madam President, ladies and gentlemen, along with many fellow Members who this morning have participated and are now participating in the debate in this House, I experienced this phenomenon at first hand at the beginning of this parliamentary term, visiting many parts of Europe and many preliminary reception centres.
I understand that the phenomenon is complex, and that it has various facets. Each of us, because of our culture, our character and our political position is liable to see it from a particular point of view. We must, however, take into account overall, and I think that this is absolutely vital, the fact that here we are not talking about a few emigrants, as was the case 100 years ago. We are not talking about small or isolated phenomena, but we are talking about immigrations of peoples. We are talking about millions and millions of individuals who move, prompted by varying motivations, very few relating to asylum-seeking, very few to needs of a political kind, but very many in search of better living conditions and better working conditions.
I cannot, although time is unfortunately a tyrant, omit to thank Mr Weber. I cannot omit to thank Mr Deprez, the current chairman of the Committee on Civil Liberties, Justice and Home Affairs, the former chairman, Mr Cavada, and all the Members with whom we have spent much time involved in working on this phenomenon. I am of the belief that a law that can be improved is better than no law. I am convinced that Europe is right to look after all but, above all, on this complex and serious phenomenon that we are experiencing, it is right to look after its own citizens.
(NL) Madam President, ladies and gentlemen, I should like to start by expressing particular thanks to our rapporteur for his tremendously hard work, and also for his perseverance in this extremely crucial dossier. At the end of the debate it is very difficult to contribute any new aspects, of course, but I very much agree with those Members who have said that this Directive is only an initial, yet essential, step towards a broad migration policy. We all face the same problems and challenges, and it is clear that our citizens will only accept and also understand legal migration if politicians state very clearly that illegal migration is not acceptable under any circumstances. We have seen that one third of our Member States still have no rules at all in this field and so, in fact, any legislation that we adopt here represents progress for these countries with regard to the protection of the illegal migrants themselves.
I should just like to say to opponents of this Directive that there will indeed be little or no change in countries already offering sufficient protection and that, in addition, the Council has given clear assurances that the Directive will not be used to the detriment of protection going further than that of the Directive, which is the case in some countries. Finally, it must also be made clear that Member States are at liberty to go further than the Directive.
As regards implementation and follow-up, I consider it very important that not only the Commission but also national parliaments bear a major responsibility for this, as it goes without saying that these expulsions must also be implemented effectively.
Finally, Madam President, I hope that the majority of the Members of this House will look beyond political dogma and manoeuvring and will be prepared to contribute to a realistic, resolute, clear, humane solution, not only in the interests of the EU but even more so in the interests of the illegal migrants themselves.
(EL) Madam President, let me first congratulate my colleague Mr Weber on his excellent work and its results, and also Mrs Carlotti on the constructive cooperation we have had in the Committee on Development.
The countries of the Mediterranean face the problem of illegal immigration to a greater extent than others whose borders are not exposed. For example, 112 000 illegal immigrants entered my country, Greece, last year, and 58 000 return decisions were issued. These are record numbers for the EU, which therefore needs to adopt a common strategy to deal with this problem. Accompanying measures must be taken to integrate immigrants, and decent conditions have to be arranged for the return of illegal entrants.
The EU must provide a return policy based on the principle of solidarity and the sharing of responsibilities with developing countries. I endorse and support the enforcement exemption in the Directive: it is based on family relationships, children's best interests and the state of health of the immigrants. Children's interests must be safeguarded by the appropriate social services department or by an advocate.
Lastly, the appeal by the Committee on Development against the detention of minors has been accepted, and I am sure that all my fellow Members will accept it.
(EL) Madam President, as Mr Mavrommatis has said, 112 000 illegal immigrants entered Greece last year. Most of them, however, did not want to stay; they wanted to go to other European countries. This means that the immigration problem is a European one; it concerns us all, and we must address it jointly.
This is why Greece is in favour of a common immigration policy. Certainly, Mr Weber's recommendation does not altogether solve the problem, but it is a very positive step, so I wholeheartedly congratulate him. If we continue with the policy mapped out in the Directive, I think that at some point sooner or later, we shall find ourselves in a better situation than at present.
No-one accepts the inhumane treatment of immigrants or the violation of human rights. Greece's only reservation has been about the obligation of Member States to provide free legal aid. Do you know why? There are two reasons: firstly, the cost is enormous and prohibitive for Greece; secondly, legal aid contains an element of unfairness. If free legal aid is given to illegal immigrants, why not give it to poor, legal immigrants entering our country, and why not to our own poor citizens?
I think that with the addition made to the article concerned, this issue has been resolved and Greece's reservation has been lifted. We shall therefore definitely support the proposal and recommendation.
(FR) Madam President, ladies and gentlemen, negotiations to reach an agreement at first reading have knocked back many of the advances achieved through the work of Parliament.
As it stands, this compromise text is unacceptable. It is unacceptable to treat minors as adults, to leave them without access to education, to allow them to be sent back to a country far from their own relatives. It is unacceptable to have common rules and procedures aligned with the lowest standards in Europe and to pull this directive down; it is unacceptable to leave so many doors open to serious risks of breaches of human rights, to undignified detention periods, and to leave so many people without legal cover for such situations.
How can an enlightened Europe accept such a terrible thing? How can the dream of the creators of Victor Hugo's United States of Europe be turned into a nightmare after so much hope?
(SK) The problems associated with illegally-staying immigrants in the EU call for transparent, clear and just rules. Taking into account how topical this problem is - at present approximately 8 million illegal immigrants are living in the EU - and how complicated it is, I think that creating a common legal framework is unavoidable.
The directive makes it clear that illegal immigrants have to leave Europe. However, we must consider the conditions under which this happens and ensure that human rights, in particular the right to personal freedom, are fully respected.
Since children are an extremely vulnerable group in this situation, I particularly welcome the fact that the key legal principle of the best interests of the child is explicitly mentioned in the directive. We cannot limit the problem of illegal immigration purely to pragmatic coercive expulsion and a re-entry ban. Ultimately, we have to apply a wider political dimension in terms of cutting down the incentives for illegal immigration to the European Union.
(FR) Madam President, Evo Morales wrote to us about the directive on immigration that in France is known as 'sans-papiers'. A Latin American head of state writing to Europe is not really a foreigner, it is like a cousin writing.
Obviously, we are States with rules that must be respected; otherwise disorder ensues and in the end everyone suffers. However, since there is immigration from Peru to Chile, from Nicaragua to Costa Rica and from Mozambique to South Africa, immigration is global with global causes. In a globalised economic market, immigration is the supreme stage of capitalist logic, where the person who has nothing to sell can sell only himself. It may be necessary to have a ramshackle continental European legal structure for the effects of global migration, but immigration will eventually have to be dealt with on a global level, as is the case for food, pandemics and basic education, because it is already globalised. That is known as 'regulating' the shared areas of global co-ownership.
(RO) The existence of uniform standards and procedures applicable in the Member States represents a requirement at the level of the entire European administrative system and not only regarding the return of third-country immigrants.
The drawing up of this report, which is undoubtedly of current interest and useful, provides me with the opportunity to raise again for discussion the need to implement interoperable systems for the issue of documents for the public at the level of administration in all countries.
The interoperability of systems for the issue of documents in all countries remains the main premise for limiting the risks arising from excessive authority and provides a functional formula for guaranteeing the use of rights arising from the status of Community citizen.
Appreciating the quality of this report, I would like to emphasize the fact that its effects will be maximized by rethinking the practical conditions of implementation, based on fundamental studies regarding the opportunity of an integrated electronic system of administrative procedures and services. Maybe it is not too late to think about setting up a European electronic identity.
(RO) Due to the Weber report, a balanced report, the Return directive will represent the first legislative initiative in the field of immigration to be successfully adopted by the procedure of co-decision between the European Parliament and the Council. I am glad that both institutions, assisted by the European Commission, undertook and responsibly fulfilled their duties, establishing a reference for the future files.
The return policy should be regarded as an integral and necessary part of a complete and coherent Community policy in the field of migration and asylum. More efficient rules regarding illegal immigration will make possible more liberal rules for legal migration.
I consider that, at present, clear, transparent and equitable rules have been drawn up to ensure an efficient return policy, as a necessary element of correct management of the migration policy, as agreed by the Hague programme.
(DE) Madam President, we have been calling for an overall plan for all aspects of migration for years, and the Returns Directive quite clearly forms part of this package. Legal immigration into the European Union can be regulated sensibly only if we do not continue to accommodate millions of illegal immigrants and put this situation on a par with legal immigration.
When Mrs Roure points to the 'right' of illegal immigrants to escape poverty, I must remind her that there are 922 million people on the continent of Africa alone, most of whom live in poverty, and that there are 1.1 billion people in India, many of whom would like to come and join us in Europe. That is the wrong way of regulating things. Therefore, support this Returns Directive to open the way for us to have really good regulations for legal immigration at last so that we can truly help people.
President-in-Office of the Council. - (SL) I would of course like to add something to what I have been following closely and what you have been saying in your remarks.
Firstly it needs to be stated very clearly that here today we are talking about a return directive, we are talking about illegal migration, we are not talking about asylum, or talking about asylum procedures. There are very big differences between these two things. The directive concerning asylum has been in force since 2003 and is working.
Today we are trying to take a step forward. It is important for us to take this step forward, and in its political declaration, which you can read on the penultimate page, the Council adopted a commitment whereby for those persons that fulfil the conditions for detention, but not everyone across the board, detention may be carried out for six months. Moreover, in exceptional cases, where this is specifically provided, this will be extended for a further12 months. This does is not an automatic process, as we have heard several times today from the floor, of 18 months. This is not true.
Furthermore, in the political declaration the Council made a clear commitment, if I may quote: 'The Council states that the implementation of this Directive should not be used in itself as a reason to justify the adoption of provisions less favourable to persons to whom it applies.'
This means no country, and there are six such countries - I have spoken about this with all six ministers. In the negotiation process within the Council, all six ministers insisted that this is less than six months. Yet sadly there is a majority of Member States that have much longer periods, even unlimited, and quite a few Member States now have in practice and in theory the possibility of holding illegal immigrants for an unlimited period.
Here is where we wish to make progress. Moreover, it is essential for us to make progress. Here I would of course like especially to mention particularly vulnerable groups of children. I would urge Parliament to look again at Article 5, and once again at Article 15a. It is clearly stated that conditions may not be worse for children, and that they must be afforded access to education and kindergartens. They must be accommodated in special institutions that enable all this. The restrictions are very strict.
On this point, too, negotiations were very tough, by no means simple. I do not know if all Members can picture it, but here is just one tiny detail from the negotiations. For one article, Article 14, we negotiated for four hours, four hours over each word individually.
Member States have grasped that this needs to be resolved at EU level. And what are you deciding about here today? Whether we will resolve this at national level, as has been done to date, or resolve this at EU level. One Member put it very eloquently: illegal migration, it is a problem. Is not a question of whether it is. It is. This area needs to be put in order, it needs to be put in order in the most civilised manner possible. So we need to take the first step. I know that for many people this is not a good compromise, but we need to be aware that for Member States, too, this compromise is on the margin of acceptability.
You need to be aware that very many Member States do not want a common policy in this area. Member States, many Member States will be happy if they can regulate this in their own way, back home with their own rules, without the consent of the European Parliament and without the supervision of European institutions. And the situation we have is worse than what we are proposing today. For this reason I would reiterate that this is an important and decisive step forward.
So what is being decided here today? We are not deciding on the actual wording of these articles that are here, or o the success of the negotiations between Mr Weber and myself on the side of the Council and the Commission and Commissioners on the other side. We are deciding on the integrity of integration policies. If today we get to the point where we say NO to this directive on illegal migration, you can imagine how hard it will be to move on to decision-making, to joint decision-making about legal migration.
We will have to take this first step and if we do not take it today, the future and the method of adopting this is a long way off, a very long way off. I can tell you here today in all responsibility that if the directive is not adopted at first reading, a large number of Member States will fall back on their original negotiating positions, which are extremely rigid and extremely firm. Then, of course, considerable time will pass before we can again sit here and decide whether to adopt some common position.
Ultimately, a compromise will have to be adopted. No extreme position will be adopted. This is a cornerstone of democracy. It is not just that someone's word prevails, and of course I respect the opinion of all the non-governmental organisations, and all other institutions that have provided opinions and that are fighting to improve the situation. It is right that they are fighting for this, but we must be aware that in the final analysis all of us, we in Council and you in Parliament, are answerable to our electorates and we know what kinds of difficulties arise in these areas. As I have stated several times now in this concluding speech, this is the first step, a very important step, which we must take together on this path towards improving the rights of illegal immigrants and generally in terms of formulating migration policies.
Madam President, I am going to limit myself to contributing some additional information to this debate.
Firstly, the return directive, if it comes into existence, will not do so in isolation. It will be part of a series based on the concept of a coordinated immigration policy. Consequently, as a number of MEPs have mentioned, there will in fact be texts on legal immigration and texts to strengthen our asylum procedures and our reception of refugees. There will also be, and already is, a coordinated policy involving the third countries that immigrants come from. I am personally convinced that it is through partnership with a number of third countries that we will succeed in finding the ways and means of this coordinated immigration policy. That is the first thing I wanted to say.
Secondly, I would like to remind you that the value of a directive - and this is very important - is to give us a legal framework to enable us to apply the Community mechanisms that will mean we can control respect for the acquis, namely infringement proceedings, jurisdiction of the European Court of Justice, the Commission report, and control exercised by the European Parliament. The advantage of having a directive of this kind is that it opens up channels for much more effective judicial control.
The third point for Parliament to think about is that Parliament has still moved things forward, particularly through the articles concerning children. The spirit of these new articles, Article 8a and Article 15a is that, as far as possible, children should not be detained. If they are ever detained the added value of the directive lies in the fact that it forces Member States who have decided to do this to respect the minimum safeguards defined in Article 15a, which you have just mentioned, Mr Mate.
The fourth point I wish to add is that we also have financial resources that should be used. We have a Return Fund of around EUR 700 million, which should enable us to provide help with legal assistance, healthcare and a number of problems of reintegration into certain countries of origin.
The fifth point I will borrow from Mr Deprez, who mentioned that the Commission would be responsible for writing a report within three years. I want to stress that it is not just this report that will place an obligation on us, but everything that underpins this text: the desire to give the European Union procedures subject to judicial review, procedures that try to balance the need for legality, without which we would not get public opinion to accept legal immigration, against the need to ensure respect for the principles of the Convention on Human Rights. I can tell you that if this directive is adopted, I will be personally involved in its implementation so as to ensure that we do not lose sight of this spirit.
Madam President, ladies and gentlemen, I would first like to thank you for the reasoned debate. With an emotional issue such as this, it is amazing that we are doing this so objectively. I must say that, considering the breadth of topics covered here today, I am proud to be a Member of this Parliament.
There was one lapse: Mr Catania accused us all of being responsible for the mass graves in the Mediterranean. I must reject this strategy of gaining political influence by appealing to popular emotions and fears. All of us here are trying to do our best to help the people there.
I do not want to say any more about the content of the Directive, as this has been discussed thoroughly already. I would like to say something about the process. Our Chairman in the Committee on Civil Liberties, Justice and Home Affairs has spoken very wisely. He advised the Group of the European People's Party (Christian Democrats) and European Democrats to proceed fairly particularly in this process. We have withdrawn our amendments. We would like the amendments to be voted on, so we have made our contribution to that. We prepared hundreds of amendments in the Committee on Home Affairs and organised large majorities there. This meant that every Member who was interested in this issue could take part.
I would also like to say something about the NGOs. I understand that they are not happy. When we discuss environmental issues here, Greenpeace will never be happy with the result we achieve. The task of an NGO is to exert increasing amounts of pressure, but already today I can tell you what will happen: if we pass this Directive, then tomorrow, the very same NGOs that are now protesting will make use of these legal opportunities and will be instituting proceedings with the European Court of Justice. I also predict that the Members on the left, who are arguing against this Directive today, will tomorrow ask the Commission, or Commissioner Barrot, to implement what we have passed here. They will try to create advantages for people on the basis of this legal foundation. Therefore, I say: it is not an ideal situation, but we have made a great step forward.
One last thought: alas, Mrs Roure and Mr Fava from the Socialist Group in the European Parliament are not present. They are outside, giving television interviews and trying to present their position. They have not heard what Mr Mate said: that either we will take this step forward - many thanks, again, to the Slovenian Presidency of the Council - or there will be no progress for many years. We will keep on saying that we need to make decisive progress, but we will not achieve anything. Therefore, the question tomorrow is not whether the Directive is ideal or not. The question is simply 'does it take the European Union forward?' Tomorrow we can answer this question with a good, clear 'yes'.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Written statements (Rule 142)
in writing. - The proposed directive on the return of illegal migrants should be welcomed for its effort to adopt common standards and is a step in the right direction. However, it falls short in providing some safeguards relating to refugee and human rights, and fails to address the specific needs and problems of Member States like Malta, which are being affected to a disproportionate degree relative to their size, population and resources.
Once again, I wish to stress and reiterate the point that this matter deserves a common European policy that addresses fundamental 'issues', such as a) the adoption of 'burden-sharing' policies amongst all the Member States b) the revision of Dublin II c) adequate financial support d) an assessment of the viability, or otherwise, of developing centres such as job centres in countries of origin and transit e) the development of a realistic return policy f) the implementation of timely integration policy and g) the fight against organised crime (involving trafficking in people), xenophobia and racism.
The setting up of an agency specifically created to address all legal and illegal immigration would be highly instrumental in tackling these issues in a comprehensive and integrated manner.
in writing. - (FI) Madam President, the first challenge in this proposed legislation before us lies in the fact that it is our first attempt to establish Community-wide norms in immigration policy. It will be a major effort to create a policy that applies to the Community as a whole.
Immigration policy, if nothing else, is something that is sensitive in terms of fundamental rights and human rights. I agree with those who have said in no uncertain terms that there are some delicate points in the proposal for a compromise as far as fundamental and human rights are concerned.
As legislators, however, we need to look at the complete picture: maintaining the status quo is no option at all. Firstly, this concerns custody terms. In several Member States there are no time limits in the law on custody. Moreover, the criteria for custody are often not adequately regulated either. Secondly, many Member States impose unlimited re-entry bans. For these reasons, many Member States would prefer to see the proposals for a compromise and, indeed, the entire legislative initiative fail in our vote.
It is crucially important that the directive should make the return process subject to the Community's monitoring mechanisms. In this way we will be able to guarantee that certain minimum standards will soon apply to all Member States.
I am grateful to the rapporteur, Mr Weber, for managing to negotiate major improvements to the Council position, with the result that our humanitarian obligations are guaranteed. Of particular importance are the changes that have been made to protect children, families and minorities.
The text to be put to the vote tomorrow constitutes a clear step backwards, not only in relation to the Commission's initial proposal, but above all in relation to the work done within the Committee on Civil Liberties, Justice and Home Affairs, of which I am a member.
We socialists are in favour of introducing minimum rules concerning the return of illegally staying nationals because we support a responsible, humane approach to illegal immigration and realise that some EU Member States are pursuing unacceptable policies in this area from the point of view of respect for fundamental rights.
We have no choice, however, but to point out that the compromise supported by the conservatives and the majority of the liberals does not bring any improvements in this area. It does not apply either to asylum seekers or to those people intercepted at borders. Above all, it gives Member States far too much leeway on key issues such as the rights of minors and detention periods.
Accordingly, the detention period could be extended to as much as 18 months. Like many of my fellow Members, I refuse to support the possibility of locking up, for such a long time, people whose only crime is to have wanted to seek a better life in Europe.
That is why, if the amendments of the Socialist Group in the European Parliament are rejected, I will vote according to my conscience and against this text.
Mr President, ladies and gentlemen, tomorrow we must vote on a text that Member States and the more conservative amongst us are billing as a compromise. Do not be taken in, however: this text is not a compromise, but it is compromising.
What are the Council and the rapporteur proposing in this return directive if not for us to support Member States being able to lock up a human being, who has arrived illegally but is not guilty of any crime, for 18 months, and then banish him from European territory for a further 5 years?
Parliament finally has the power of codecision on immigration. Consequently we have not just the possibility of pulling our weight against the Council; we have a duty to do so. Let us not waste this opportunity: by adopting the directive as it is, we would be allowing the Council to unpick all the progress made right here on human rights during 3 years of negotiations.
I therefore hope that we will reject this text; it is a real caricature of the withdrawal into ourselves and forgetting of our values that is such a threat to us.
We need a true European immigration policy, not one that consists of the illusory protection of a Fortress Europe.
A majority on the right of the European Parliament opens the way for massive removals.
The eight million people without a valid residency permit, many of whom have been living in EU Member States for many years, are faced with detention and deportation. The Ministers of the Interior wanted to 'clear the decks' before regulating legal immigration to the European Union in a unified manner. Recently, the Parliamentary State Secretary at the German Federal Ministry of the Interior, Peter Altmaier, came clean with the television news and said that to Germany's benefit, in future it will be easier to remove those people that Germany wants to get rid of.
According to the compromise text produced by the Council and Mr Weber, a Member of the European Parliament and of the Christian-Social Union of Bavaria, detention of up to 18 months can be arranged, children can be separated from their families and those deported can be banned from re-entering the European Union for five years. The Confederal Group of the European United Left/Nordic Green Left, a left-wing group, protests against these inhumane practices.
This Directive is catastrophic for the European Union's attempt to make a name for itself as a body that campaigns internationally for human rights. In a joint appeal to Members, 44 regions of Africa and Latin America demanded that the draft legislation be rejected. President Evo Morales of Bolivia had already reminded Members, in a powerful and emotional letter, that refugees from Europe had found sanctuary from poverty and repression, as well as friendship, in other continents for the last two centuries.